DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 32 are objected to because of the following informalities:  
Regarding claim 11, the limitation “said at least one light sensor senses light emitted by said at least one light emitter that is reflected off a bezel portion said base portion” in lines 3-5 of the claim (emphasis added) is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- said at least one light sensor senses light emitted by said at least one light emitter that is reflected off a bezel portion of said base portion-- or similar language to correct the typographical error. 
Regarding claim 32, the limitation “said sensing module determines presence of a person’s hand at said handle portion” in lines 20-21 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --said sensing module determines a presence of a person’s hand at said handle portion-- to correct the typographical error.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7-10, 16-23, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-7, 13-18, and 25 of U.S. Patent No. 10,864,846. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claims 1, 23, and 32 of the instant application are each broader versions of independent Claims 1 and 25 of the parent ‘846 patent, and dependent Claims 2-4, 7-10, 16-22 of the instant application correspond to dependent Claims 2-3, 5-7, and 13-18 of the parent ‘846 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,864,846
Claim 1: A vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a sensing module comprising at least one light emitter and at least one light sensor; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitter, when energized, emits light; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle light emitter energized, said at least one light sensor senses light emitted by said at least one light emitter; and wherein, responsive to light sensed by said at least one light sensor with said at least one light emitter energized being below a threshold level, said sensing module determines a presence of a person’s hand at said handle portion.
An exterior door handle assembly for a vehicular door of a vehicle, said exterior door handle assembly comprising: 

a handle portion; 
wherein said handle portion, with said base portion of said exterior door handle assembly mounted at an exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a pocket lighting and sensing module comprising at least one light emitting diode and at least one light sensor; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitting diode, when energized, emits light to illuminate a pocket surface at said base portion
wherein, with said base portion of said exterior door handle assembly mounted light emitting diode energized, said at least one light sensor senses light emitted by said at least one light emitting diode and reflected off the pocket surface at said base portion; and 
wherein, responsive to light sensed by said at least one light sensor with said at least one light emitting diode energized being below a threshold level, said pocket lighting and sensing module determines a presence of a person’s hand at said handle portion.
A vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior 
a sensing module comprising at least one light emitter and at least one light sensor; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitter, when energized, emits light;
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said at least one light sensor senses light emitted by said at least one light emitter; and wherein, responsive to light sensed by said at least one light sensor with said light emitter energized being below a threshold level, said sensing module determines a presence of a person’s hand at said handle portion.
An exterior door handle assembly for a vehicular door of a vehicle, said exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door; 
a handle portion; 

a pocket lighting and sensing module comprising at least one light emitting diode and a plurality of light sensors; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitting diode, when energized, emits light to illuminate a pocket surface at said base portion; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitting diode energized, each sensor of said plurality of light sensors light emitting diode and reflected off the pocket surface at said base portion; 
wherein, responsive to light sensed by at least one light sensor of said plurality of light sensors with said at least one light emitting diode energized being below a threshold level, said pocket lighting and sensing module determines a presence of a person’s hand at said handle portion; and 
wherein said pocket lighting and sensing module, with said at least one light emitting diode energized, determines movement of the person’s hand at the handle portion responsive to changes in light sensed by individual ones of said plurality of light sensors.
vehicular exterior door handle assembly of claim 1, wherein said at least one light emitter of said sensing module emits red light when energized at least in part to a signal indicative of locking the vehicular door.
light emitting diode of said pocket lighting and sensing module (i) emits red light when energized responsive to a the vehicular door being locked, (ii) emits green light when energized responsive to a signal indicative of the vehicular door being unlocked.
vehicular exterior door handle assembly of claim 2, wherein said at least one light emitter of said sensing module emits green light when energized responsive at least in part to a signal indicative of unlocking the vehicular door.
Claim 2: The exterior door handle assembly of claim 1, wherein said at least one light emitting diode of said pocket lighting and sensing module (i) emits red light when energized responsive to a signal indicative of the vehicular door being locked, (ii) emits green light when energized responsive to a signal indicative of the vehicular door being unlocked.
Claim 4: The vehicular exterior door handle assembly of claim 3, wherein said at least one light emitter comprises (i) a red light-emitting light emitter that, when energized, emits red light and (ii) a green light-emitting light emitter that, when energized, emits green light.
Claim 3: The exterior door handle assembly of claim 2, wherein said at least one light emitting diode comprises (i) a red light-emitting light emitting diode that, when energized, emits red light and (ii) a green light-emitting light emitting diode that, when energized, emits green light.
vehicular exterior door handle assembly of claim 1, wherein said at least one light emitter comprises at least one light emitting diode.
Claim 5: The exterior door handle assembly of claim 1, wherein said at least one light emitting diode comprises a plurality of light emitting diodes.
Claim 8: The vehicular exterior door handle assembly of claim 1, wherein said at least one light emitter comprises a plurality of light emitting diodes.
Claim 5: The exterior door handle assembly of claim 1, wherein said at least one light emitting diode comprises a plurality of light emitting diodes.
Claim 9: The vehicular exterior door handle assembly of claim 1, wherein said at least one light sensor comprises a plurality of light sensors.
Claim 6: The exterior door handle assembly of claim 1, wherein said at least one light sensor comprises a plurality of light sensors.
Claim 10: The vehicular exterior door handle assembly of claim 9, wherein said sensing module, with said at least one light emitter energized, senses movement of the person’s hand at said handle portion responsive to sensing of light by said plurality of light sensors.
Claim 7: The exterior door handle assembly of claim 6, wherein said pocket light and sensing module, with said at least one light emitting diode energized, senses movement of the person’s hand at the handle portion responsive to sensing of light by said plurality of light sensors.
Claim 16: The vehicular exterior door handle assembly of claim 1, wherein said sensing module is operated to (i) sense ambient light at said vehicular exterior light emitter is not energized and (ii) determine the presence of the person’s hand at said handle portion when said at least one light emitter is energized.
pocket light and sensing module is episodically operated to (i) sense ambient light at said light emitting diode is not energized and (ii) determine the presence of the person’s hand at said handle portion when said at least one light emitting diode is energized.
vehicular exterior door handle assembly of claim 16, wherein said at least one light emitter, when energized, emits green light, and wherein said at least one light sensor (i) senses light when said at least one light emitter is emitting green light and (ii) senses ambient light when said at least one light emitter is not energized, and wherein determination of the presence of the person’s hand at said handle portion is based at least in part on a sensed ambient light level.
Claim 14: The exterior door handle assembly of claim 13, wherein said at least one light emitting diode, when energized, emits green light, and wherein said at least one light sensor (i) senses light when said at least one light emitting diode is emitting green light and (ii) senses ambient light when said at least one light emitting diode is not energized, and wherein determination of the presence of the person’s hand at said handle portion is based at least in part on a sensed ambient light level.
Claim 18: The vehicular exterior door handle assembly of claim 17, wherein determination of the presence of the person’s hand at said handle portion is a difference between the sensed ambient light level and a light level sensed when said at least one light emitter is emitting green light.
claim 14, wherein determination of the presence of the person’s hand at said handle portion is sensed light level when said at least one light emitting diode is emitting green light.
vehicular exterior door handle assembly of claim 18, wherein said sensing module determines the presence of the person’s hand at said handle portion when the difference between the light sensed when said at least one light emitter is emitting green light and the sensed ambient light level is below a threshold.
Claim 16: The exterior door handle assembly of claim 15, wherein said pocket lighting and sensing module determines the presence of the person’s hand when the difference between sensing light when said at least one light emitting diode is emitting green light and sensing ambient light when said at least one light emitting diode is not energized is below a threshold difference.
Claim 20: The vehicular exterior door handle assembly of claim 17, wherein the threshold level of sensed light at which said sensing module determines the presence of the person’s hand at said handle portion varies based at least in part on the sensed ambient light level.
Claim 17: The exterior door handle assembly of claim 14, wherein the threshold level of sensed light at which said pocket lighting and sensing module determines the presence of the person’s hand at said handle portion varies based at least in part on the sensed ambient light level.
vehicular exterior door handle assembly of claim 1, wherein, when said sensing module is not operating to determine the presence of the person’s hand at said handle portion, said at least one light emitter emits visible red light responsive to a signal indicative of locking the vehicular door.
Claim 18: The exterior door handle assembly of claim 1, wherein, when said pocket lighting and sensing module is not operating to determine the presence of the person’s hand at the handle portion, said at least one light emitting diode (i) emits visible red light responsive to a signal indicative of the vehicular door being locked and (ii) emits visible green light responsive to a signal indicative of the vehicular door being unlocked.
Claim 22: The vehicular exterior door handle assembly of claim 1, wherein, when said sensing module is not operating to determine the presence of the person’s hand at said handle portion, said at least one light emitter emits visible green light responsive to a signal indicative of unlocking the vehicular door.
Claim 18: The exterior door handle assembly of claim 1, wherein, when said pocket lighting and sensing module is not operating to determine the presence of the person’s hand at the handle portion, said at least one light emitting diode (i) emits visible red light responsive to a signal indicative of the vehicular door being locked and (ii) emits visible green light responsive to a signal indicative of the vehicular door being unlocked.
vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a sensing module comprising at least one light emitter and a plurality of light sensors; 
wherein said at least one light emitter comprises at least one light emitting diode; 
wherein, with said base portion of said vehicular exterior door handle assembly light emitter, when energized, emits light; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said plurality of light sensors senses light emitted by said at least one light emitter; 
wherein, responsive to light sensed by at least one light sensor of said plurality of light sensors with said at least one light emitter energized being below a threshold level, said sensing module determines a presence of a person’s hand at said handle portion; and 
wherein said sensing module, with said at least one light emitter energized, senses movement of the person’s hand at said handle portion responsive to sensing of light by multiple light sensors of said plurality of light sensors.
for a vehicular door of a vehicle, said exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door; 
a handle portion; 
wherein said handle portion, with said base portion of said exterior door handle assembly mounted at an exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a pocket lighting and sensing module comprising at least one light emitting diode and at least one light sensor; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitting diode, when energized, emits to illuminate a pocket surface at said base portion; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitting diode energized, said at least one light sensor senses light emitted by said at least one light emitting diode and reflected off the pocket surface at said base portion; and 
wherein, responsive to light sensed by said at least one light sensor with said at least one light emitting diode energized being below a threshold level, said pocket lighting and sensing module determines a presence of a person’s hand at said handle portion.
vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a sensing module comprising at least one light emitter and a plurality of light sensors; 
wherein said at least one light emitter comprises at least one light emitting diode; 
light emitter, when energized, emits light; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said plurality of light sensors senses light emitted by said at least one light emitter; 
wherein, responsive to light sensed by at least one light sensor of said plurality of light sensors with said at least one light emitter energized being below a threshold level, said sensing module determines a presence of a person’s hand at said handle portion; and 
wherein said sensing module, with said at least one light emitter energized, senses movement of the person’s hand at said sensing of light by multiple light sensors of said plurality of light sensors.
for a vehicular door of a vehicle, said exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door; 
a handle portion; 
wherein said handle portion, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a pocket lighting and sensing module comprising at least one light emitting diode and a plurality of light sensors; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the light emitting diode, when energized, emits light to illuminate a pocket surface at said base portion; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitting diode energized, each sensor of said plurality of light sensors senses light emitted by said at least one light emitting diode and reflected off the pocket surface at said base portion; 
wherein, responsive to light sensed by at least one light sensor of said plurality of light sensors with said at least one light emitting diode energized being below a threshold level, said pocket lighting and sensing module determines a presence of a person’s hand at said handle portion; and 
wherein said pocket lighting and sensing module, with said at least one light emitting diode energized, determines movement of the person’s hand at the handle portion responsive to changes in light sensed by individual ones of said plurality of light sensors.
vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a sensing module comprising at least one light emitter and at least one light sensor; 
wherein said at least one light emitter comprises at least one light emitting diode; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitter, when energized, emits light; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said at least one light sensor senses light emitted by said at least one light emitter; 
wherein, responsive to light sensed by said at least one light sensor with said at least one light emitter energized being below a threshold level, said sensing module determines presence of a person’s hand at said handle portion; and 
wherein the threshold level of sensed light at which said sensing module determines the presence of the person’s hand at said handle portion varies based at least in part on ambient light level at the vehicle.
for a vehicular door of a vehicle, said exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door; 
a handle portion; 
wherein said handle portion, with said base portion of said exterior door handle assembly mounted at an exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a pocket lighting and sensing module comprising at least one light emitting diode and at least one light sensor; 
light emitting diode, when energized, emits light to illuminate a pocket surface at said base portion; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitting diode energized, said at least one light sensor senses light emitted by said at least one light emitting diode and reflected off the pocket surface at said base portion; and 
wherein, responsive to light sensed by said at least one light sensor with said at least one light emitting diode energized being below a threshold level, said pocket lighting and sensing module determines a presence of a person’s hand at said handle portion.
vehicular exterior door handle assembly, said vehicular exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; 
a handle portion; 
wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
a sensing module comprising at least one light emitter and at least one light sensor; 
wherein said at least one light emitter comprises at least one light emitting diode; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitter, when energized, emits light; 
wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said at least one light sensor senses light emitted by said at least one light emitter; 
wherein, responsive to light sensed by said at least one light sensor with said at least one light emitter energized being below a threshold level, said sensing module determines presence of a person’s hand at said handle portion; and 
the threshold level of sensed light at which said sensing module determines the presence of the person’s hand at said handle portion varies based at least in part on ambient light level at the vehicle.
for a vehicular door of a vehicle, said exterior door handle assembly comprising: 
a base portion configured to mount at an exterior door handle region of a vehicular door; 
a handle portion; 
wherein said handle portion, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; 
pocket lighting and sensing module comprising at least one light emitting diode and a plurality of light sensors; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitting diode, when energized, emits light to illuminate a pocket surface at said base portion; 
wherein, with said base portion of said exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitting diode energized, each sensor of said plurality of light sensors senses light emitted by said at least one light emitting diode and reflected off the pocket surface at said base portion; 
wherein, responsive to light sensed by at least one light sensor of said plurality of light sensors with said at least one light emitting diode energized being below a pocket lighting and sensing module determines a presence of a person’s hand at said handle portion; and 
wherein said pocket lighting and sensing module, with said at least one light emitting diode energized, determines movement of the person’s hand at the handle portion responsive to changes in light sensed by individual ones of said plurality of light sensors.


As shown in the table above, independent Claims 1, 23, and 32 of the instant application are each broader versions of independent Claims 1 and 25 of the parent ‘846 patent and are therefore obvious variants of Claims 1 and 25 of the parent ‘846 patent, and dependent Claims 2-4, 7-10, 16-22 of the instant application correspond to dependent Claims 2-3, 5-7, and 13-18 of the parent ‘846 patent. Therefore Claims 1-4, 7-10, 16-23, and 32 of the instant application are not patentably distinct from Claims 1-3, 5-7, 13-18, and 25 of the parent ‘846 patent.

Allowable Subject Matter
Claims 1-4, 7-10, 16-23, and 32 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action, 

Claims 5-6, 11-15, 24-31, and 33-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, , the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A vehicular exterior door handle assembly, said vehicle exterior door handle assembly comprising a base portion configured to mount at an exterior door handle region of a vehicular door of a vehicle; a handle portion; wherein said handle portion, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, is movable relative to said base portion by a user to actuate a latch mechanism for opening the vehicular door; a sensing module comprising at least one light emitter and at least one light sensor; wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, said at least one light emitter, when energized, emits light; wherein, with said base portion of said vehicular exterior door handle assembly mounted at the exterior door handle region of the vehicular door, and with said at least one light emitter energized, said at least one light sensor senses light emitted by said at least one light emitter; and wherein, responsive to light sensed by said at least one light sensor with said at least one light emitter energized being below a threshold level, said sensing module determines a presence of a person’s hand at said handle portion” (emphasis added).
Although vehicular exterior door handle assemblies are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-22 depend on Claim 1.

Regarding claim 23, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claim 1.

Claims 24-31 depend on Claim 23.

Regarding claim 32, the claim is considered to recite allowable subject matter for the same reasons discussed above with regards to Claims 1 and 23.

Claims 33-40 depend on Claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of lighting devices and light sensors in combination with vehicle door handle assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875